


Exhibit 10.11.1

 

AMENDMENT NO. 2 TO THE

JANUS CAPITAL GROUP INC.

AMENDED AND RESTATED INCOME DEFERRAL PROGRAM

 

THIS AMENDMENT (this “Amendment”) to the Amended and Restated Income Deferral
Program (as amended through July 19, 2010, the “Plan”) is made as of
December 12, 2016.

 

WHEREAS, the Administrative Committee (as undersigned below) has been delegated
by the Plan Administrator to carry out certain of the Plan Administrator’s
responsibilities under the Plan; and

 

WHEREAS, the Administrative Committee has determined, subject to ratification by
the Plan Administrator, to amend the Plan as set forth below.

 

NOW, THEREFORE, the Plan is hereby amended as follows:

 

1.                                     Section 2.02 of the Plan is hereby
deleted in its entirety and replaced with the following:

 

“Base Compensation: An Eligible Employee’s annual rate of base salary as of the
first day of the Plan Year, to the extent paid in U.S. dollars from an
Employer’s U.S. payroll, determined before reduction for compensation deferred
pursuant to the Plan or any other plan of deferred compensation maintained by an
Employer, including, without limitation, any such plan maintained in accordance
with Code section 401(k), 125, or 132(f), as determined by the Plan
Administrator.”

 

2.                                     The first sentence of Section 4.01(a) of
the Plan is hereby deleted in its entirety and replaced with the following:

 

“Each Eligible Employee may make an election to defer under the Plan any whole
percentage of his or her Base Compensation (up to 70%), Periodic Incentive
Compensation (up to 100%), Bonus Compensation (up to 100%), and Equity
Compensation (up to 100%) in the manner described in Section 4.02.”

 

3.                                     The first sentence of Section 4.02(a) of
the Plan is hereby deleted in its entirety and replaced with the following:

 

“Subject to the next two sentences, an Eligible Employee must make a deferral
election for a Plan Year with respect to Base Compensation by December 31st of
the year prior to the beginning of the Plan Year in which the Base Compensation
would otherwise be paid.”

 

4.                                     This Amendment shall be governed by,
interpreted under and construed in accordance with the laws of the State of
Delaware.

 

5.                                     Except as modified by this Amendment, the
Plan is hereby confirmed in all respects.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been duly executed and delivered as of
the date and the year first written above.

 

 

 

ADMINISTRATIVE COMMITTEE OF THE AMENDED AND RESTATED INCOME DEFERRAL PROGRAM

 

 

 

 

 

 

 

By:

/s/ Karlene J. Lacy

 

Name:

Karlene J. Lacy

 

Title:

Administrative Committee Member

 

 

 

 

 

 

 

By:

/s/ Sue Armstrong

 

Name:

Sue Armstrong

 

 Title:

Administrative Committee Member

 

2

--------------------------------------------------------------------------------
